378 S.W.2d 894 (1964)
H. C. CARTER, Appellant,
v.
SERVIS EQUIPMENT CO. et al., Appellees.
No. 14293.
Court of Civil Appeals of Texas, Houston.
April 23, 1964.
Rehearing Denied May 28, 1964.
Ted Musick, Houston, for appellant.
Johnson, Guthrie, White & Stanfield; and Robert Lee Guthrie, Dallas, for appellees.
BELL, Chief Justice.
This is an appeal from an order of the trial court sustaining pleas of privilege filed by appellees asserting their right to be sued in Dallas County. Appellant filed suit in the District Court of Harris County against Service Equipment Company and Al H. Scifres to recover damages for the breach by them of a contract under which appellant allegedly became appellees' exclusive agent to sell certain equipment in Harris County.
After appellees had filed their pleas of privilege in proper form, appellant filed his controverting affidavit asserting the suit was on a written contract that called for performance in Harris County.
There is no statement of facts. The judgment of the court recites all matters of fact were submitted to the court, a jury being waived, and that the court heard evidence. The burden was on appellant to prove facts showing venue lay in Harris County. In the absence of a statement of facts we must presume there was sufficient evidence to support the trial court's judgment. Commercial Credit Corporation v. Smith, 143 Tex. 612, 187 S.W.2d 363.
The judgment of the trial court is affirmed.